Citation Nr: 1638157	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  15-45 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for right ankle disability.

2.  Entitlement to service connection for right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active duty service from February 24, 1945, to February 26, 1945, and from September 1952 to August 1953.

This appeal to the Board of Veterans Appeals (Board) arose from August and September 2014 rating decisions in which the RO, among other things, denied the Veteran's claims for service connection for right ankle and knee disorders.  The Veteran filed a notice of disagreement (NOD) in October 2014.  A statement of the case (SOC) was issued in October 2015, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2015.

In June 2016, the Veteran and his wife  testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  During the hearing, the Veteran submitted additional evidence in support of his claim, along with a waiver of initial agency of original (AOJ) consideration of the evidence.  See 38 C.F.R. §§ 20.800, 20.1304 (2015).

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  There are additional documents stored electronically in Virtual VA.  All such records have been reviewed.

Also, this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015).  




FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  The Veteran currently has right ankle disability, and there is competent medical and credible lay evidence tending to establish a link between the Veteran's service and his current right ankle disability.

3.  The Veteran currently has right knee disability, and there is competent medical and credible lay evidence tending to establish a link between the Veteran's service and his current right knee disability.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for right ankle disability are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015). 

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for right ear hearing loss are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015). 

Given the fully favorable resolution of the claims for service connection for right ankle and knee disabilities. the Board finds that all necessary actions in connection with each claim have been accomplished.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).   The determination as to whether the elements are met is based on an analysis of all pertinent evidence of record and the evaluation of its competency, credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2015); 38 C.F.R. §§ 3.307, 3.309 (2015).

Alternatively, for chronic diseases, as defined by regulation, shown in service, the second and third elements of service connection may be established by demonstrating chronicity or continuity of symptomatology in accordance with 38 C.F.R. § 3.303(b).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that 38 C.F.R. § 3.303(b) only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a)). 

Chronicity is established if the appellant can demonstrate (1) the existence of a chronic disease in service and (2) current or present manifestations of the same disease.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  Continuity of symptomatology may be established if it is demonstrated that (1) a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Id.   

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Considering the evidence of record in light of the above, and affording the Veteran the benefit of the doubt on certain elements of the claim, the Board finds that service connection for right ankle and knee disabilities is warranted.

Initially, the Board notes that Veteran's service treatment records are unavailable, having been destroyed in a fire at the National Personnel Records Center re in 1973.  The Board recognizes that there is a heightened obligation to explain findings and conclusions and to consider carefully the benefit of the doubt rule in cases, such as in this situation, in which records are presumed to have been or were destroyed while the file was in the possession of the government.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

In correspondence received in July 2014, the Veteran described injuring his right knee and ankle while stationed in Germany during his period of active service.  He indicated that while assigned to work a "drop," he turned his foot on a rock the size of an apple resulting in a twisted right ankle and knee.  He added that he has continued to experience trouble with both the right ankle and knee ever since.  The Veteran reiterated his assertions during hearings before a Decision Review Officer in July 2015 and before the Board in July 2016.


In correspondence received in November 2014, a fellow service member of the 
Veteran corroborated his tour of duty in Germany during his period of active service.  The fellow service member also recalled observing the Veteran limping and being explained that he had turned his ankle on a stone about the size of an orange.

A letter from R. Nascimento, M.D., dated in July 2015, shows that the Veteran was being treated for symptoms associated with right ankle and knee disabilities.  Dr. Nascimento indicated that the Veteran described a history of sustaining an injury in 1953 in Germany during the Korean conflict, where he was stationed in a covert operation.  The Veteran reported that during an information drop off, he slipped in the dark on a stone severely twisting his right ankle.  He had significant swelling and pain but due to the covert nature of his operation, he was unable to seek medical attention at that time.  He added that his stiffness and pain had progressively worsened over the years and had been especially worse the six
months to a year prior to his office visit.  Physical examination of the knee revealed decreased range of motion with joint line tenderness and pain on passive extension. Examination the right ankle revealed decreased range of motion with both dorsiflexion and plantarflexion, and pain consistent with chronic ligamentous scarring in the syndesmotic ligaments.  The Veteran  also displayed an audible and palpable deep joint clicking indicative of chronic synovitis. Plain radiographs were negative for fracture.  Dr. Nascimento opined  that the Veteran's current right ankle and knee complaints were a direct result of his injury sustained while serving in the military in Germany.

The above-cited medical evidence, when considered along with the lay assertions of record, support findings of current right ankle and knee disabilities.  Also, the Veteran and his fellow service member have competently asserted  that he sustained a right ankle and knee injury during active service.  Moreover, the Veteran has competently asserted continuing ankle and knee problems since service; during the Board hearing, his wife of more than 60 years .corroborated his assertions in this regard  The Board notes that as laypersons, each is competent to report matters within their personal knowledge, include the occurrence of injury or symptoms experienced or observed (as appropriate).  See 38 C.F.R. § 3.159(a)(2) (2015); see also Charles v. Principi, 16 Vet. App. 370 (2002); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Furthermore Dr. Nascimento has opined that the asserted disabilities are a direct result of the injury sustained in service.  This opinion is considered probative, as it was based upon a review of the Veteran's history, and supported by detailed rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  Significantly, , the record does not contain any contrary medical evidence or opinion  to rebut the opinion in support of the Veteran's claim or to otherwise diminish its probative weight.

Given the foregoing, the Board finds that, collectively, there is competent medical and credible lay evidence tending to establish a link between the Veteran's service and his current right ankle and knee disabilities.  While the evidence is not unequivocal, it is at the very least in relative equipoise.  Here, after reviewing all the evidence on file, the Board finds no adequate basis to reject the competent lay assertions and medical findings of record that are  favorable to the Veteran, based on a lack of credibility or probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  

Therefore, the Board finds that the totality of the evidence supports a finding that the Veteran's right ankle and knee disabilities were as likely as not incurred in military service.  Accordingly, when reasonable doubt is resolved in the Veteran's favor, service connection for right ankle and knee disabilities is warranted.







      (CONTINUED ON NEXT PAGE)


ORDER

Service connection for right ankle disability is granted.

Service connection for right knee disability is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


